Case: 13-10644      Document: 00512480895         Page: 1    Date Filed: 12/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-10644                             December 23, 2013
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VINCENT JOHN BAZEMORE, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CR-312-1


Before JONES, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM: *
       Vincent John Bazemore, Jr., federal prisoner # 37160-177, moves for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of his motion for specific performance, or alternatively, to withdraw his
guilty plea. The motion filed in the district court challenged Bazemore’s 2009
conviction for securities fraud. As in the district court, Bazemore argues on
appeal that the Government breached the proffer agreement entered into


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10644       Document: 00512480895   Page: 2   Date Filed: 12/23/2013


                                  No. 13-10644

during the plea negotiation process. He contends that he is entitled to specific
performance of the agreement or to withdraw his guilty plea.
      By moving for leave to proceed IFP on appeal, Bazemore is challenging
the district court’s certification that his appeal presents no nonfrivolous issue
and is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997).   Bazemore’s motion for specific enforcement, or alternatively to
withdraw his guilty plea, was unauthorized because the relief he sought was
not available under any federal rule or statute providing for postconviction
relief. See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Therefore,
his appeal is “from the denial of a meaningless, unauthorized motion.” See
Early, 27 F.3d at 142.
      Bazemore’s appeal is without arguable merit and is thus frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly, his request
for leave to proceed IFP is denied, and the appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                        2